UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7005



ANDY LEE WRIGHT,

                                           Petitioner - Appellant,

          versus


RICK JACKSON,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:06-cv-00044)


Submitted:   October 18, 2006          Decided:     December 29, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andy Lee Wright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andy Lee Wright seeks to appeal the district court’s

order denying relief as untimely on his 28 U.S.C. § 2254 (2000)

petition.      The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of     appealability.         28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                  Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have

independently reviewed the record and conclude that Wright has not

made the requisite showing.           Accordingly, we deny a certificate of

appealability        and   dismiss   the    appeal.        In    addition,    we   deny

Wright’s      pending      motions   to    vacate    judgment     and   dismiss     his

indictment and “for determination on both 28 U.S.C. § 2254 habeas

petition and 28 U.S.C. § 2255 proceedings or,” in the alternative,

to appoint counsel.           We   dispense       with    oral    argument    because

the   facts    and    legal    contentions are adequately presented in the




                                          - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -